Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,044,046 to Kondo et al. in view of U.S. Patent Pub. No. 2005/0133958 to Mellentine et al. and U.S. Patent Pub. No. 2014/0051779 to Casati et al.
As to claim 1, Kondo discloses a polyol mixture comprising polyisocyanate polyaddition polyols, diols, and monofunctional alcohols that has a viscosity of 1025 cp, a hydroxy value of 170.2, an acid value of 10.2, and a primary amine value of 9.4 mg KOH/g (Table 3).
Kondo does not expressly disclose the number of included pigments. 
Mellentine discloses a polyol mixture for the preparation of polyurethanes comprising at least 6 different colorants (See Figure and 0025) including red, blue, black, etc.
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the colorants taught in Mellentine to the polyol mixture of Kondo based on the desired color of the polyol mixture.
Kondo does not teach a polyol mixture comprising the additional components.
Casati discloses the preparation of polymer polyols from polyurethane waste, PIPA, or PHD solids in amounts up to 50% by weight (0039, Abstract) wherein the polymer polyols comprise dispersions of styrene-acrylonitrile copolymers, calcium carbonate (0014), and flame retardants such as melamine (0039).
The position is taken that it would have been obvious to a person of ordinary skill in the art to add melamine to polyol mixture of Kondo as taught in Casati to impart flame retardant properties (0039). Further, the addition of the styrene-acrylonitrile copolymers of Casati to polyol mixture of Kondo would to stabilize the mixture (0016-0017).
As to claims 2-3, Kondo in view of Casati teach polyol mixtures that contain 2 to about 50% by weight of the PIPA polymer or PHD polymers based on TDI/MDI polyisocyanate mixtures (ureas, 0002, 0024-0025). At the time of filing it would have been obvious to include the amounts of PIPA polyols and PHD polyols of Casati into the polyol mixture of Kim to improve load-bearing and other foam properties (0002).
As to claims 5 and 11-16, Kondo teaches catalyst mixtures that include such as stannous octoate and treiethylenediamine (Table 4) as well as other types of tertiary amine catalysts as evidenced by Casati (See Examples).
As to claim 7, Kondo of view of Casati teach polyol mixtures that include flame retardants. At the time of filing it would have been obvious to a person of ordinary skill in the art add melamine to suppress flames.
As to claim 8, Kondo discloses molecular weights of the polyols ranges from 400 to 3,000 (Table 2).
As to claim 9, Kondo discloses a polyol mixture comprising 40% by weight of the recovered polyol and 60% by weight of a triol with a molecular weight of 3,000 (Table 4).


Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,044,046 to Kondo et al. in view of U.S. Patent Pub. No. 2014/0051779 to Casati et al. that has been explained above and is applied here as such in view of U.S. Patent No. 10,233,278 to lonkin et al.
As to claims 4, 10, and 17, Kondo discloses a polyol mixture comprising polyisocyanate polyaddition polyols, diols, and monofunctional alcohols that has a viscosity of 1025 cp, a hydroxy value of 170.2, an acid value of 10.2, and a primary amine value of 9.4 mg KOH/g (Table 3).
lonkin does not teach the surface-tension active materials.
lonkin teaches polyol mixtures that react with polyisocyanates to prepare foams that further comprise surfactants, such as polysiloxane-polyoxyalkylene copolymers in amounts that range from 0.5 to 3 parts by weight per 100 parts polyol (5:5-10).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the surfactants of lonkin to the polyol mixture to lower the bulk surface tension, promote nucleation of bubbles, stabilize the rising cellular structure and emulsify incompatible ingredients (5:1-5).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763